DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 7/1/2022.  
Claims 1, 19 and 20 have been amended.  Claim 45 has been newly added.  Claims 6 and 43 have been canceled.  

Response to Arguments




Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Ding, however, does not teach the terminal device receiving the scenario package and a representation of the geofence in common transmission packets during a signal transmission session” (Page 9), the Examiner respectfully disagrees.  
Ding teaches “The geo-fence data includes a correspondence between an identifier of a geo-fence and a cell ID of a base station that covers the geo-fence.” (Page 10 [0107])  The Examiner views the “cell ID” to be a “at least a portion of the model of the radio network” and the geo-fence data (included in the table between [0107-0108]) to be the identifier of a geo-fence.  
With respect to “during a same transmission session in one or more common transmission packets”, Ding teaches “downloading, by the terminal device from the service open platform that maintains geographical location information of the wireless access point, data of a correspondence between a geographical location of the first area and the identifier of the wireless access point that covers the first area, where the geographical location information of the wireless access point includes geographical location information of a plurality of areas and an identifier of at least one wireless access point that covers each area” (Page 2 [0013]) which the Examiner views as equivalent.  
With respect to “Ding is silent regarding the scenario package enabling offline positioning in an area comprising the geofence” (Page 9), the Examiner is not citing the “scenario package”, but rather the cell ID, the information identifying the wireless access point, the corresponding geographic information and the geo-fence information.  (Ding Page 2 [0010, 0013] and Page 10 [0107-0108])
With to “enabling offline positioning in an area comprising the geofence”, the claim limitation states “at least a portion of the model of the radio network is configured to enable performance of offline positioning of the apparatus in a geographical area including the geofence”.  The Examiner’s view is since Ding stores locally, the correspondence between an identifier of a geo-fence and a cell ID on a terminal device (Fig. 10 [100] and Page 10 [0107-0108]), this information is “configured to enable performance of offline positioning”.  It is noted that the claim limitation is not an active step occurring in the method, but rather only “configured to enable” and accordingly, the Examiner views this to be equivalent.  
In response to the Applicant’s argument regarding “common transmission packets” (Page 10), the Examiner respectfully disagrees.  
Myllymaki discloses transmission over a network (Fig. 1 [125]).  Myllymaki discloses that the network “may include but is not limited to any combination of a LAN, a MAN, a WAN, a mobile, a wired or wireless network, a private network, or a virtual private network”.  (Page 5 [0067])  As one of ordinary skill would recognize, “common transmission packets” traverse “LAN, a MAN, a WAN, a mobile, a wired or wireless network, a private network, or a virtual private network”.  Until more description is added to what makes “common transmission packets” novel, the Examiner views this as meeting the claim limitation.  
With specific note to Srivastava (Pages 10-11), Srivastava teaches the use of LTE (Page 8 [0064]) which makes transmissions using packets.  It is noted the Examiner was unable to find a specific definition in the Applicant’s specification of a “common transmission packet” that would differentiate it from any other “packet” sent over any of the above networks.  

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 13, 19, 20, 41, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki et al. (US-2015/0230054 hereinafter, Myllymaki) in view of Ding et al. (US-2021/0044933 hereinafter, Ding) and Srivastava et al. (US-2013/0310053 hereinafter, Srivastava).
Regarding claim 1, Myllymaki teaches a method performed by an apparatus (Fig. 1 [115]), said method comprising:
receiving a representation of a geofence for each geofence of one or more geofences from a server (Fig. 1 [105 or 110]) via a network (Fig. 1 [125], Page 3 [0030-0031] and Page 5 [0059]) in one or more common transmission packets (Page 5 [0067]), wherein the representation of a geofence comprises a set of sub-geofences (Fig. 3B [305] and Page 3 [0035]), and wherein the sub-geofences of a set of sub-geofences represent splitted components of the geofence associated with the set of sub-geofences; (Fig. 2B as compared to Fig. 3B, Page 3 [0033 & 0035]) and
checking whether a location of the apparatus is within a geofence defined by a representation of a geofence of the one or more geofences.  (Page 5 [0058])
Myllymaki differs from the claimed invention by not explicitly reciting receiving a representation of a geofence for each geofence of one or more geofences and at least a portion of a model of a radio network1 from a server via a network during a same transmission session.  
In an analogous art, Ding teaches a method for activating services based on user location (Abstract) that includes receiving a representation of a geofence for each geofence of one or more geofences and at least a portion of a model of a radio network (cell ID) from a server via a network during a same transmission session (Page 10 [0107-0108] geo-fence data is received with cell ID that covers the geo-fence and a cell ID that is near the geo-fence) in one or more common transmission packets (Page 2 [0013]) and
the at least a portion of the model of the radio network is configured to enable performance of offline positioning of the apparatus in a geographical area including the geofence.  (Fig. 10 [100] and Page 10 [0107-0108])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki after modifying it to incorporate the ability to send geo-fence data and map data together during the same transmission session of Ding since it enables matching the cell ID of the base station currently connected to the apparatus to the geo-fence data in order to determine whether the apparatus has entered the geo-fence.  (Ding Page 10 [0108])
Myllymaki in view of Ding teaches receiving a radiomap from a server via the network (Myllymaki Page 2 [0028]), wherein, in particular receiving a representation of a geofence for each geofence of one or more geofences from a server (Myllymaki Fig. 1 [105 or 110]) via a network (Myllymaki Fig. 1 [125]), but differs from the claimed invention by not explicitly reciting wherein information packets corresponding to the at least a portion of the model of the radio network and information packets corresponding to the representation of the geofence are received during a same transmission session.  note: while it can be argued that Ding provides such information see [0107-0108], the Examiner is citing an additional reference that also shows such teaching.  
In an analogous art, Srivastava teaches a method and apparatus to support creating geofence assistance information for use in a mobile communication device (Abstract) that includes sending geofence assistance data including a cell ID list identifying a number of base transceiver stations forming a loop of contiguous cell coverage areas of the geofence boundary (Page 3 [0028]) and the location/boundary of the geofence.  (Page 3 [0028-0029])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki in view of Ding after modifying it to incorporate the ability to send geo-fence data and map data during the same transmission session of Srivastava since it enables geofence data and the related Cell-IDs to the geofences to be stored locally for reference by the mobile device.  (Srivastava Page 5 [0038] and Pages 5-6 [0042])
Regarding claim 2, Myllymaki in view of Ding and Srivastava teaches where a sub-geofence of a set of sub-geofences has less geometrical complexity compared to the geometrical complexity of the geofence associated with the set of sub-geofences.  (Myllymaki Pages 1-2 [0019] and Fig. 3B i.e. a square or a triangle as compared to the polygon made up of 2 squares and a triangle)
Regarding claim 3, Myllymaki in view of Ding and Srivastava teaches wherein the geofence associated with a set of sub-geofences is defined at least partially based on a polygon of order m, and wherein a sub-geofence of the set of sub-geofences associated with the geofence is defined by a polygon of order n, with n < m.  (Myllymaki Pages 1-2 [0019], Page 3 [0033 & 0035] and Fig. 3B i.e. a square or a triangle as compared to the polygon made up of 2 squares and a triangle, 6 sides)
Regarding claim 4, Myllymaki in view of Ding and Srivastava teaches wherein each sub-geofence of a set of sub-geofences is defined by a triangle.  (Myllymaki Page 2 [0021], Page 3 [0035], Fig. 6 [602], Fig. 3B and Fig. 4 [407])
Regarding claim 5, Myllymaki in view of Ding and Srivastava teaches wherein the sub-geofences of a set of sub-geofences do not overlap with each other.  (Myllymaki Fig. 3B and Page 4 [0044] “the dynamic geofencing module 140 tiles the geometry of a geographic place by arranging multiple instances of a certain shape, such as a hexagon, a rectangle, a triangle, a parallelogram, etc. The size of each instance can be selected so as to line up the multiple instances of the shape perfectly with each other without overlapping.”)
Regarding claim 7, Myllymaki in view of Ding and Srivastava teaches wherein the at least a portion of the model of the radio network is at least a part of an offline radiomap.  (Srivastava Page 5 [0038] and Pages 5-6 [0042])
Regarding claim 8, Myllymaki in view of Ding and Srivastava teaches wherein the at least one representation of a geofence is within an area defined by the at least a portion of the model of the radio network.  (Ding Page 10 [0107-0108])
Regarding claim 9, Myllymaki in view of Ding and Srivastava teaches before said receiving a representation of a geofence for each geofence of one or more geofences from a server via a network, causing the transmission of a geofence request to the server via a network (Ding Fig. 6 [Request geo-fence data] and Pages 10-11 [0108] “The geo-fence data may be actively pushed by the service open platform 200 to the terminal device 100, or may be sent to the terminal device 100 based on a request initiated by the terminal device 10”), wherein, in particular, the geofence request comprises at least one parameter, and wherein the at least one parameter comprises a location information (Ding Pages 10-11 [0108] “the geo-fence service 291 may buffer, according to a preference setting of the user, geo-fence data of an area that the user is interested in into the MCU 103, or buffer, into the MCU 103, data of a geo-fence near a current location of the terminal device 100.”) and/or an information regarding storage size.  
Regarding claim 11, Myllymaki in view of Ding and Srivastava teaches wherein said checking whether a location of the apparatus is within a geofence defined by a representation of a geofence of the one or more geofences comprises checking if2 the location is within a sub-geofence of the set of sub-geofences associated with the geofence.  (Myllymaki Page 5 [0058-0063])
Regarding claim 13, Myllymaki in view of Ding and Srivastava teaches determining the location based on a radio map, in particular said radio map received from a server via the network.  (Myllymaki Page 3 [0030-0031], Page 4 [0046] and Page 5 [0058-0063])
Regarding claim 19, the limitations of claim 19 are rejected as being the same reasons set forth above in claim 1.  See additionally Myllymaki Fig. 1 [130, 132 & 138].  
Regarding claims 41-42, the limitations of claims 41-42 are rejected as being the same reasons set forth above in claims 2 and 3.    
Regarding claim 45, Myllymaki in view of Ding and Srivastava teaches wherein the checking whether the location of apparatus is within the geofence is performed based at least in part on the at least a portion of the model of the radio network.  (Ding Page 10 [0107-0108])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Ding as applied to claim 1 above, and further in view of Persson et al. (US-2013/0060464 hereinafter, Persson).
Regarding claim 12, Myllymaki in view of Ding teaches the limitations of claim 10 above, but differs from the claimed invention by not explicitly reciting wherein said checking whether a location of the apparatus is within a geofence defined by a representation of a geofence of the one or more geofences is performed based on barycentric coordinates.  
In an analogous art, Persson teaches a method and system for determining whether an object of a point of interest is within a line in sight (Abtract) that includes using barycentric coordinates.  (Page 1 [0010] and Page 4 [0043])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki in view of Ding after modifying it to incorporate the ability to use barycentric coordinates of Persson since it enables defining a triangle from a specific point and determining whether a point is within the triangle or not (Persson Page 4 [0043]), which aligns with determining whether a device is within a geo-fence of Myllymaki.  (Fig. 3B)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Ding as applied to claim 1 above, and further in view of Li et al. (US-2014/0162692 hereinafter, Li).  
Regarding claim 14, Myllymaki in view of Ding teaches the limitations of claim 1, but differs by not explicitly reciting wherein said set of sub-geofences of a representation of a geofence for each geofence of the one or more geofences of the set of at least one geofence is associated with a first layer, and wherein for each geofence of at least one geofence of the one or more geofences the geofence is associated with at least one further layer, wherein each layer of the at least one further layer associated with the geofences comprises a set of sub-geofences being at least partially nested with the set of sub-geofences of the first layer associated with the geofence; wherein in particular, each layer of the at least one further layer associated with the geofences is part of the representation of a geofence.  
In an analogous art, Li teaches a geofencing system and method (Abstract) that includes having a first and second layer of geofences (Pages 3-4 [0038] “this example illustrates the concept of concentric of layered geofences for the same commercial establishment or POI (point of interest), an outer geofence for advertising and inner geofence for customers inside the premises”), wherein each each layer of the at least one further layer associated with the geofences comprises a set of sub-geofences being at least partially nested with the set of sub-geofences of the first layer associated with the geofence; (Pages 3-4 [0038] “concentric of layered geofences“)
wherein in particular, each layer of the at least one further layer associated with the geofences is part of the representation of a geofence.  (Pages 3-4 [0038] all for the same commercial establishment or point of interest)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki in view of Ding after modifying it to incorporate the ability to have concentric, layered and nested geofences of Li since it enables providing a wider area for advertisements and second action that is for a smaller area for customers.  (Li Pages 3-4 [0037-0038])
Regarding claim 15, Myllymaki in view of Ding and Li teaches wherein a set of sub-geofences associated with a further layer of a geofence is associated with a different action compared to an action associated with the set of sub-geofences associated with the first layer of the geofence.  (Li Pages 3-4 [0038] “one action is sent immediately on entering the geofenced area and a second action is sent if the device remains within the geofenced area for at least a predetermined period of time.” and ”one for the area around the theater and one corresponding to the theater itself. As the device enters the inner geofence corresponding to the movie theater itself, the geofencing server sends data representing a second device-executable action to the device to cause the device to automatically put the device into silent mode or vibration mode.”)
Regarding claim 16, Myllymaki in view of Ding and Li teaches checking whether a location of the apparatus is within a geofence defined by a set of sub-geofences associated with a further layer of a geofence of the one or more geofences, and, in particular, causing an action associated with the set of sub-geofences associated with a further layer, in particular, if at least one predefined threshold is exceeded.  (Li Pages 3-4 [0038] “one action is sent immediately on entering the geofenced area and a second action is sent if the device remains within the geofenced area for at least a predetermined period of time.” note: “if” statement and footnote above)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US-2021/0044933 hereinafter, Ding) in view of Myllymaki et al. (US-2015/0230054 hereinafter, Myllymaki) and Srivastava et al. (US-2013/0310053 hereinafter, Srivastava).
Regarding claim 20, Ding teaches a method performed by a first apparatus (Fig. 6 [200]), the method comprising:
determining a set of at least one geofence to provide to a second apparatus based at least in part on at least one of (a) a location estimate of the second apparatus, (Ding Fig. 6 [Request geo-fence data] and Pages 10-11 [0108] “The geo-fence data may be actively pushed by the service open platform 200 to the terminal device 100, or may be sent to the terminal device 100 based on a request initiated by the terminal device 10” and “the geo-fence service 291 may buffer, according to a preference setting of the user, geo-fence data of an area that the user is interested in into the MCU 103, or buffer, into the MCU 103, data of a geo-fence near a current location of the terminal device 100.”) (b) storage size of a memory of the second apparatus, or (c) a radio map associated with the second apparatus;
generating one or more common transmission packets comprising a representation of a geofence for each geofence of one or more geofences (Fig. 6 [Return the geo-fence data] and Page 2 [0013]) and at least a portion of the radio map (Page 10 [0107-0108]) and the at least a portion of the radio map is configured to enable performance of offline positioning of the apparatus in a geographical area including the geofence; (Fig. 10 [100] and Page 10 [0107-0108]) and
causing the transmission of the one or more common transmission packets comprising the representation of a geofence for each geofence of the one or more geofences of the set of at least one geofence and the at least a portion of the radio map to the second apparatus via a network.  (Fig. 6 [Return the geo-Fence data] and Page 10 [0108])
Ding differs from the claimed invention by not explicitly reciting wherein the representation of a geofence comprises a set of sub-geofences, and wherein the sub-geofences of a set of sub-geofences represent splitted components of the geofence associated with the set of sub-geofences.
In an analogous art, Myllymaki teaches a method performed by a first apparatus (Fig. 1 [105 or 110]), the method comprising:
causing the transmission (Page 5 [0059]) of a representation of a geofence for each geofence of one or more geofences of a set of at least one geofence to a second apparatus (Fig. 1 [115]) via a network (Fig. 1 [125]), wherein the representation of a geofence comprises a set of sub-geofences (Fig. 3B [305] and Page 3 [0035]), and wherein the sub-geofences of a set of sub-geofences represent splitted components of the geofence associated with the set of sub-geofences.  (Fig. 2B as compared to Fig. 3B, Page 3 [0033 & 0035])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ding after modifying it to incorporate the ability to store a geofence as a set of sub-geofences of Myllymaki since it enables matching the cell ID of the base station currently connected to the apparatus to the geo-fence data in order to determine whether apparatus has entered the geo-fence.  (Ding Page 10 [0108])
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Myllymaki as applied to claim 20 above, and further in view of Siomina et al. (US-2014/0087754 hereinafter, Siomina)
Regarding claim 44, Myllymaki in view of Ding teaches the limitations of claim 20 above, but differs from the claimed invention by not explicitly reciting determining the set of sub-geofences using a Delaunay triangulation.  
In an analogous art, Siomina teaches a method and system for determining measurement uncertainty and multipath effects on positioning measurements (Abstract) that includes the ability to automatically preconfigure areas of interest using non-overlapping shapes includes using Delaunay triangulation.  (Fig. 4 and Page 8 [0081])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Myllymaki in view of Ding after modifying it to incorporate the ability to automate determining an area of interest of Siomina since it enables segmenting large amounts of information into smaller amounts of data which requires less processing while still enables precise location determinations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the broadest, reasonable interpretation of “at least a portion of a model of a radio network” is just, “data”.  The claim does not utilize “at least a portion of a model of a radio network” in any way other than it is being received and “receiving” is not new and unobvious, the broadest reasonable interpretation is that it is simply, data.  However, for compact prosecution, the Examiner has cited art to show that the specific data is known.  
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
        In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
        The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.
        2 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).